Citation Nr: 1028885	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
a hiatal hernia with gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982 and from May 1984 to November 1998.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) 
which granted service connection for a hiatal hernia with GERD 
and assigned a 0 percent (noncompensable) evaluation effective 
January 19, 2007.  In a subsequent September 2007 statement of 
the case, the RO granted an increased 10 percent evaluation for a 
hiatal hernia with GERD effective January 19, 2007.

The Board remanded the case to the RO for further development in 
April 2009.  Development has been completed and the case is once 
again before the Board for review.


FINDINGS OF FACT

The Veteran's hiatal hernia with GERD is manifested by recurrent 
epigastric distress with complaints related to dysphagia, 
pyrosis, and regurgitation; a hiatal hernia with GERD is not 
accompanied by substernal or arm or shoulder pain, and is not 
productive of considerable impairment in health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In a January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The January 2007 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination rating purposes in July 2009.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination obtained in this case is 
adequate as it is predicated on a review of the claims folder and 
medical records contained therein; contains a description of the 
history of the disability at issue; documents and considers the 
Veteran's complaints and symptoms; and fully addresses the 
relevant rating criteria.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods where 
the Veteran's service-connected disabilities result in symptoms 
that would warrant different ratings.

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 
4.114 provides that ratings under diagnostic codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other. 38 C.F.R. § 4.114 (2009).  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  Id.  

The Veteran is currently rated under Diagnostic Code 7346 for 
hiatal hernia with GERD. 38 C.F.R. § 4.114 (2009).  

Diagnostic Code 7346 assigns a 10 percent evaluation where there 
are two or more of the symptoms of a 30 percent evaluation with 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  
A 30 percent rating for a hiatal hernia is assigned with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Id.  A 60 percent rating is assigned with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112 (2009).  

During a March 2007 VA examination, the Veteran reported that he 
had been treated with Zantac for gastrointestinal problems.  The 
Veteran complained intolerance to spicy foods and tomato-based 
foods.  He denied having any past surgery to the stomach.  He 
complained of infrequent constipation.  The Veteran denied 
vomiting, but reported problems with regurgitation three to four 
times a week, particularly when lying in a prone position.  He 
reported that indigestion could occur after eating or on an empty 
stomach.  Laboratory results did not reflect anemia.  The Veteran 
underwent an upper GI which noted a small hiatal hernia with 
GERD.  No ulcers were noted.  The abdomen was soft with 
tenderness with deep palpation.  No organomegaly was noted.  
Active bowel sounds were noted.  There was no other abnormality 
noted.  

VA treatment records dated from 2007 to 2009 do not reflect 
complaints relating to the Veteran's service-connected hiatal 
hernia with GERD.  Treatment records dated in 2007 note that the 
Veteran's GERD was well controlled on 20 milligrams of Omeprazole 
daily.

The Veteran reported problems related to indigestion and choking 
while eating in an October 2007 lay statement.  The Veteran 
reported taking medication twice daily for GERD.

A July 2009 VA examination included a review of the claims file.  
The Veteran reported heartburn with spicy foods.  He also 
reported having an occasional sour taste in his mouth after a 
spicy meal.  The VA examiner stated that the Veteran had no 
dysphagia or pyrosis, and he had no substernal arm or shoulder 
pain.  The Veteran did not have episodes of vomiting.  He did not 
have episodes of hematemesis or melena.  He was not treated with 
any anti-acid medication at the time of the examination.  The 
Veteran's wife cooked bland meals for him and he avoided foods 
like tomatoes and oranges.  The Veteran did not have circulatory 
disturbance after meals or hypoglycemic reactions.  He did not 
have diarrhea or constipation.  He did not have episodes of 
colic, distention, nausea and/or vomiting.  A physical 
examination shows that the Veteran had a normal weight and had 
normal strength.  An abdominal examination was also normal.  
There was no evidence of ulcer disease.  The Veteran's weight was 
stable.  He had no signs of anemia.  He had no pain or tenderness 
on examination.  Diagnostic and clinical tests were reviewed and 
the VA examiner stated that no additional tests were indicated.  
The Veteran was diagnosed with a hiatal hernia/GERD in stable 
status.  

The Board finds that an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7346.  Medical evidence of record 
shows that the Veteran's hiatal hernia with GERD is stable with 
use of medication.  The Veteran reported having heartburn with 
consuming spicy and acidic foods.  He also reported having 
regurgitation three to four times a week at the time of his March 
2007 VA examination.  The Veteran reported symptoms of heartburn 
and choking while eating in October 2007.  The Board notes, 
however, that the Veteran denied having dysphagia, pyrosis, or 
regurgitation at the time of his most recent July 2009 VA 
examination.  The evidence of record shows that the Veteran's 
hiatal hernia with GERD results in recurrent epigastric distress 
with reported symptoms related to dysphagia, pyrosis, and 
regurgitation.  However, the Veteran's hiatal hernia with GERD is 
not shown by medical evidence to be productive of considerable 
impairment of health as required for a higher 30 evaluation under 
Diagnostic Code 7326.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2009).  The Board finds that the Veteran's hiatal hernia 
with GERD more closely resembles a 10 percent evaluation under 
Diagnostic Code 7346 where he is shown to have two or more of the 
symptoms of a 30 percent evaluation with less severity.  Id.   In 
light of the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for a hiatal hernia with 
GERD.

In making this determination, the Board has considered whether 
the Veteran's disability would warrant a higher evaluation under 
other Diagnostic Codes pertaining to the digestive system.  The 
Board has also considered the potential application of 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where schedular evaluations 
are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As shown in the discussion above, the Veteran's 
symptomatology due to his hiatal hernia with GERD is adequately 
addressed by the available scheduler criteria.  Thus, the Board 
finds that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's hiatal hernia with GERD warrants a higher rating 
evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.





ORDER

An initial rating in excess of 10 percent for a hiatal hernia 
with GERD is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


